Exhibit 28(p)(3) under Form N-1A Exhibit 99 under Item 601/Reg. S-K Federated Investors, Inc. Code of Ethics for Access Persons Effective 10/01/2008 Table of Contents Page INTRODUCTION 1 1 RESPONSIBILITIES 2 1.1 GeneralPrinciples 2 1.2 Compliance with this Code is a condition of employment 3 1.3 Personal Responsibility 4 1.4 Perceived ambiguity shall not excuse violations 4 1.5 Preclearance does not protect wrongdoing 4 2 REPORTING REQUIREMENTS 4 2.1 Initial Reporting Requirements 4 2.2 Quarterly Reporting Requirements 5 2.3 Annual Reporting Requirements 6 2.4 Independent Directors 7 2.5 Non-Federated Officers of Federated Funds or Proprietary Client Funds 7 2.6 Access Persons Acknowledgments of Receipt of Code of Ethics and Amendments 8 3 PRECLEARANCE REQUIREMENTS 8 3.1 Preclearance of Trades 8 3.2 Duration and Revocation 9 3.3 Preclearance Does Not Protect Wrongdoing 9 3.4 Exceptions 9 3.5 Exception for Employee Stock Options of a Previous Employer 10 3.6 Federated Stock and Options Trading 11 3.7 Micro Cap Transactions 11 4 EXEMPT TRANSACTIONS 11 4.1 Exempt Securities 11 4.2 Discretionary Accounts 12 5 PROHIBITIONS AND RESTRICTIONS 12 5.1 General Prohibitions 12 5.2 Equity Initial Public Offerings (IPOs) are Prohibited 14 5.3 Private Placements Require Prior Compliance Approval 14 5.4 Prohibition of Short-Term Profits – 60-Day Rule – Individual Securities 15 5.5 Minimum Holding Period – Designated Federated Funds 15 5.6 Prohibition on Insider Trading 15 5.7 Disclosure or Misuse of Fund Information 16 5.8 Blackout Periods - Fund Trades 16 5.9 Prior Knowledge 17 5.10 Serving on Boards of Directors or Trustees 17 5.11 Excessive Trading and Market Timing 19 5.12 Independent Directors 19 5.13 Restrictions on Investment Clubs 20 5.14 Disclosure of Personal Interests 20 6 PROHIBITIONS ON GIVING/RECEIVING GIFTS; POLITICAL AND CHARITABLE CONTRIBUTIONS 21 7 REVIEW, REPORTING, EDUCATION AND SANCTIONS 22 7.1 Management Review of Investment Personnel’ s Trading Activity 22 7.2 Compliance Review of Reports and Trading Activity, and this Code of Ethics 22 7.3 Self-discovery and Reporting 23 7.4 Education 23 7.5 Sanctions 23 7.6 Factors For Consideration 24 7.7 Reporting of Violations 24 8 DEFINITIONS 24 8.1 1933 Act 24 8.2 1934 Act 24 8.3 1940 Act 25 8.4 Access Person 25 8.5 Adviser 25 8.6 Advisers Act 25 8.7 Associated Procedures 25 8.8 Automatic Investment Plan 25 8.9 Beneficial Ownership 26 8.10 Board 26 8.11 Code 26 8.12 Compliance Committee 26 8.13 Compliance Department 26 8.14 Control 26 8.15 Covered Security 26 8.16 Federal Securities Laws 27 8.17 Federated 27 8.18 Fund 27 8.19 Independent Director 27 8.20 Influence 27 8.21 Initial Public Offering 28 8.22 Investment Person; Investment Personnel 28 8.23 Private Placement 28 8.24 Purchase or Sale…………… .28 8.25 Reportable Fund 28 8.26 SEC 29 8.27 Security 29 8.28 Supervised Person 29 8.29 Underwriter 29 8.30 Vendor 29 ADDENDUM Access Persons Procedures A-1 Compliance Department Procedures B-1 CODE OF ETHICS FOR ACCESS PERSONS Introduction This Code sets forth standards of conduct and professionalism that apply to all persons designated as Access Persons by the Compliance Department.This Code was designed and established, and will be maintained and enforced, to protect Federated’s clients (or Funds) by deterring misconduct and to guard against violations of the Federal Securities Laws.This Code reinforces the value that Federated places on ethical conduct.Each Access Person must comply with this Code and uphold Federated’s ethical standards at all times.Each Access Person also is responsible for ensuring that spouses, children and others residing in the same household do not violate applicable provisions of this Code. It is Federated's policy that business must be conducted in accordance with the highest fiduciary, legal and ethical standards.Federated's reputation for integrity is its most important asset and each Access Person must contribute to the care and preservation of that asset.This reputation for integrity is the cornerstone of the public's faith and trust in Federated; it is what provides Federated an opportunity to serve investors, shareholders and other stakeholders.A single Access Person's misconduct can damage Federated's hard-earned reputation. This Code sets forth the fiduciary, legal and ethical requirements and certain “best practices” that must be satisfied to comply with this Code.This Code also establishes procedures that Access Persons must follow in order to comply with this Code. Key terms are defined in Section 8 of this Code. Access Persons.Access Persons are defined under Section 8.4 of this Code and include: (a) Designated employees of Federated, including those who work for any subsidiary that is an Adviser, an Underwriter for funds and employees of certain other subsidiaries; (b) Independent Directors of a fund; (c) Designated officers of Federated funds or proprietary funds who are not employed by Federated. (e.g., designated outside counsel who serve as secretary to one or more funds); and (d) All Investment Personnel; (e) Any other individual designated by the Compliance Department.This may include a Federated employee or a temporary hire, vendor, service provider or other third party employee. Application to Access Persons.This Code applies only to those individuals specified above, designated as Access Persons under this Code.Please note that certain requirements of this Code apply to Access Persons, while others may only apply to Investment Persons. Application to Household Members.As noted above, each Access Person also is responsible for assuring that spouses, children or any others residing in the same household do not violate the provisions of this Code that are applicable to the Access Person (even if certain provisions of this Code do not specifically reference household members).See the definitions of "Access Person" and "Investment Personnel" in Section 8 of this Code for further information. This Code also applies to accounts or holdings for persons outside the household, over which the Access Person has investment discretion, influence or control. Questions.All Access Persons are obligated to read the requirements of this Code carefully.If you have any questions regarding how this Code applies to any conduct or practice, please contact the Compliance Department.When in doubt, an Access Person should ask before taking any action. Compliance with Other Requirements Still Required.This Code supersedes prior versions of this Code.This Code does not supersede, or relieve an Access Person from complying with applicable laws or with other Federated standards and corporate and departmental policies or procedures which can be found on Federated’s internal website.A violation of any of these policies or procedures by an Access Person may, depending upon the circumstances, also constitute a violation of this Code. Sanctions for Violations of this Code.Federated intends to enforce the provisions of this Code vigorously.A violation of this Code may subject an Access Person to sanctions as set forth in Section 7 below, and possible civil and criminal liability. Adoption.Pursuant to Rule 17j-1 under the 1940 Act and Rule 204A-1 under the Advisers Act (as applicable), this Code has been adopted on behalf of each investment company that is served by the Board of Directors of the Federated funds, Federated's Advisers and Federated's Underwriters. 1Responsibilities 1.1General Principles The following general principles govern all conduct of Access Persons, whether or not the conduct also is covered by more specific standards or procedures set forth below. (a) Fiduciary Principles Each Access Person must: (i) place the Funds’ interests ahead of his or her personal interests; (ii) disclose and, where possible, avoid conflicts of interest (actual or potential) and the appearance of any conflict with the Funds or any other party; (iii) conduct his or her personal transactions in a manner, which is consistent with this Code and which does not interfere with Fund portfolio transactions or otherwise take unfair or inappropriate advantage of his or her position or relationship to a Fund or any other party; (iv) not show inappropriate favoritism of one Fund over another Fund in a manner that would constitute a breach of fiduciary duty; (v) not accept or offer inappropriate gifts, favors, entertainment, special accommodations or other things of material value that could influence decision-making by either Federated, an Adviser, a Fund or any other party; (vi) safeguard material nonpublic Fund information and control its dissemination in a manner consistent with Federated’s policies and applicable legal requirements; and (vii) otherwise act in good faith, in an open, honest, non-misleading, professional and unbiased manner, with integrity, and in a manner that instills trust and confidence and promotes independence in the investment decision-making process, in each aspect of the Access Person’s professional activities and business (including, without limitation, in all disclosures, advertisements and other communications, and dealings, with Funds, shareholders and accountholders). For example, an Access Person’s failure to recommend or purchase a Covered Security for the Fund in order to purchase the Covered Security for the Access Person’s personal benefit may be considered a violation of this Code. (b) Legal Principles In addition to complying with the above fiduciary principles, each Access Person must comply with State and Federal securities laws, rules and regulations.If you have questions concerning complying with applicable law, contact the Compliance Department or Federated's General Counsel. 1.2Compliance with this Code is a Condition of Employment Every Access Person must adhere to the general principles set forth in Section 1.1 above, and comply with the specific provisions and Associated Procedures of this Code and the spirit of those provisions.Literal compliance with specific provisions will not be sufficient where the transactions undertaken by an Access Person show a pattern of abuse of the Access Person’s fiduciary duty or of violation of applicable legal requirements. 1.3Personal Responsibility It is the responsibility of each Access Person to take all steps necessary before executing a personal trade, or taking other action, to verify that the trade or other action is in compliance with the provisions and intent of this Code. 1.4Perceived Ambiguity shall not Excuse Violations Any Access Person who believes a particular provision of this Code is ambiguous is required to contact the Compliance Department for a determination prior to executing a transaction or taking other action subject to that provision. 1.5Preclearance does not Protect Wrongdoing Receipt of express prior preclearance approval does not exempt you from the prohibitions outlined in this Code. 2Reporting Requirements The Reporting Requirements in Sections 2.1, 2.2, and 2.3 of this Code apply to Access Persons and their household members (generally including members of the immediate family sharing the same household, e.g., a spouse and unemancipated children) and certain partnerships, trusts, corporations or other similar arrangements.Access Persons should contact the Chief Compliance Officer for further clarification if they have questions regarding the application of this Code. Every Access Person must report (1) all Covered Securities in which the Access Person or members of his or her household have direct or indirect investment discretion, influence or control (either for the benefit of the Access Person or for any other party), (2) all transactions in those Covered Securities, and (3) all accounts in which any Covered Securities are held.An Access Person is deemed to have influence or control over a discretionary account as described in Section 4.2. NOTE: All information provided by the Access Person must be current as of a date no more than 45 days before the report is required to be submitted.Failure to provide that information within the time specified (if it is not being provided directly to Compliance by the financial institution or other party) shall be deemed a violation of the Code and SEC Rules. Covered Securities transactions of Access Persons will be reviewed for compliance with the provisions of this Code.A violation may result from either a single transaction or multiple transactions if the Compliance Department determines that the transaction(s) did not comply with provisions of this Code. Information relating to the holdings and personal trades of Access Persons will be shared with Senior Management of Federated from time to time for purposes of reviewing Access Person trading patterns and practices. 2.1Initial Reporting Requirements Within ten (10) calendar days of becoming an Access Person, the Access Person is required to submit to the Compliance Department, a holdings report including: (a) The full security nameand description (i.e., type), CUSIP, SEDOL or exchange ticker symbol, number of shares and principal amount of each Covered Security held in any form, (e.g., brokerage/bank accounts, registered holdings, physical certificates, etc.) in any location, in which the Access Person or householdmember had any direct or indirect investment discretion, influence or control, including, without limitation, those shares of Federated funds included under this Code’s definition of “Covered Security,” (b) All investment accounts with a financial institution or intermediary, including the name and address of any broker, dealer, bank or other financial institution holding any Securities in which the Access Person or members of his or her household have any direct or indirect investment discretion, influence or control, and the account numbers (this does not include accounts held directly with Federated’s Transfer Agent or 401k Plan Administrator); (c) The date the Access Person submits the report. The Compliance Department will direct the broker, dealer, bank or other financial institution maintaining each account to provide duplicate confirmations of all transactions and account statements directly to the attention of the Compliance Department, in a timely fashion.The Compliance Department also will obtain reports on accounts held directly with Federated’s Transfer Agent or 401k Plan Administrator.Each Access Person must assure that such information is received. 2.2Quarterly Reporting Requirements By the date specified by the Compliance Department (but in no eventlater than thirty (30) calendar days after the end of the calendar quarter) every AccessPerson must review the information recorded by the Compliance Department relating to his or her personal accounts (discretionary and non-discretionary) and all transactions in any Covered Securities, regardless of the form in which such securities are held, (e.g., brokerage/bank accounts, registered holdings, physical certificates, etc.), and each Access Person must complete and submit to the Compliance Department a quarterly Securities transaction report, using TradeComply where available, to: (a) Identify and confirm that all Covered Security transactions during the previous calendar quarter in all accounts in which the Access Person or household members have a direct or indirect investment discretion, influence or control, have been reported, including, without limitation, transactions in Federated funds included under this Code’s definition of “Covered Security” that are held in accounts with a financial institution or intermediary (this does not include accounts held directly with Federated’s Transfer Agent or 401k Plan Administrator); (b) Identify and confirm that all investment account information has been reported, including any new investment account(s) established during the quarter with broker-dealers, banks or other financial institutions holding any Securities in which the Access Person or members of his or her household have any direct or indirect investment discretion, influence or control, along with the name and address of the intermediary, the date the account was established and account number; (c) Resolve any discrepancies identified with the Compliance Department; and (d) Record an electronic signature and date on TradeComply or other process approved by the Compliance Department. The information required in Section 2.2(a) above shall include at least the following information about each transaction involving a Covered Security in which the Access Person or household member had, or as a result of a transaction acquired, any direct or indirect investment discretion, influence or control:(1) the date of the transaction, (2) the full security name, description (i.e., type), CUSIP, SEDOL or exchange ticker symbol, interest rate, maturity date, number of shares and principal amount of each Covered Security held, (3) the nature of the transaction (i.e., purchase, sale or any other type of acquisition or disposition), (4) the price of the Security at which the transaction was effected, and (5) the name of the broker, dealer, bank or other financial institution with or through which the transaction was effected. An Access Person need not submit a quarterly Securities transactions report to the extent that the report would duplicate information contained in broker trade confirmations or account statements delivered to Federated so long as trade confirmations or account statements are received by the Compliance Department no later than 25 days after the end of the applicable calendar quarter. 2.3Annual Reporting Requirements On an annual basis and by the date specified by the Compliance Department (but in no event later than thirty (30) calendar days after a request) from the Compliance Department, every Access Person is required to provide a written acknowledgment (1) that he or she is subject to, has received a copy of and read this Code, and (2) of his or her understanding of and compliance with this Code, its requirements and Associated Procedures.At the same time, the Access Person must review a current list of Covered Securities held in the Access Person’s account(s), as recorded by the Compliance Department, for accuracy, and complete and submit to the Compliance Department an annual report using TradeComply to: (a) Identify and confirm all Covered Securities held in any form (e.g., brokerage/bank accounts, registered holdings, physical certificates, etc.) in any location, in which the Access Person or household member had any direct or indirect investment discretion, influence or control, including the full security name and description (i.e., type), CUSIP, SEDOL or exchange ticker symbol, number of shares and principal amount of each Covered Security held, including, without limitation, those shares of Federated funds included under this Code’s definition of “Covered Security,” that are held in accounts with a financial institution or intermediary (this does not include accounts held directly with Federated’s Transfer Agent or 401k Plan Administrator); (b) Resolve any discrepancies with the Compliance Department, and (c) Record an electronic signature and date on TradeComply or other process approved by the Compliance Department. 2.4Independent Directors Independent Directors must report all holdings and transactions in shares of Federated funds included under this Code’s definition of “Covered Security” that are held in accounts with a broker-dealer, bank or other financial institution or intermediary (this does not include accounts held directly with Federated’s Transfer Agent or 401k Plan Administrator). Except for holdings and transactions involving Federated funds, an Independent Director (unless previously identified by the Compliance Department as being an Access Person who cannot take advantage of this Section) is exempt from all other reporting requirements so long as, at the time of a personal transaction in a Covered Security, such Independent Director neither knew nor, in the ordinary course of fulfilling his or her official duties as a fund director, should have known that during the 15-day period immediately before or after the director's transaction that the Covered Security was purchased or sold by the Fund, or considered for Purchase or Sale. Any Independent Director who is identified by the Compliance Department as being an Access Person who cannot take advantage of this Section must comply with all reporting requirements applicable to Access Persons set forth in this Code or its Associated Procedures. 2.5Non-Federated Officers of Federated Funds or Proprietary Client Funds (a) Non-Federated personnel serving as officers of a fund who are specifically designated as Access Persons subject to this provision shall be so notified by the Compliance Department and shall be deemed to be Access Persons. (b) Such specially designated Access Persons shall be subject to all provisions under this Code applicable to Access Persons (as applicable), except that only the following provisions apply: Section 1 Responsibilities Section 2 Reporting Requirements Section 4.1 Exempt Securities Section 4.2 Discretionary Accounts Section 5.1 General Prohibitions Section 5.2 Equity Initial Public Offerings (IPOs) are Prohibited Section 5.3 Private Placements Require Prior Compliance Approval Section 5.5 Minimum Holding Period – Designated Federated Funds Section 5.6 Prohibition on Insider Trading Section 5.7 Disclosure or Misuse of Fund Information Section 5.9 Prior Knowledge Section 5.11 Excessive Trading and Market Timing Section 5.13 Restrictions on Investment Clubs Section 5.14 Disclosure of Personal Interests Section 6 Prohibitions on Giving/Receiving Gifts; Political and Charitable Contributions Section 7 Review, Reporting, Education and Sanctions Section 8 Definitions (c) Each specially designated Access Person must notify the Compliance Department of any positions held on the Board of Directors of any publicly held company and any “for-profit” private company.In the event that the Access Person, thereafter, should be advised of an issue relating to any such company, the Access Person must recuse himself or herself from any discussion or consideration of such issues. (d) Violations of this Code and/or suspicious trading activity shall be reported by the Compliance Department to the Senior Manager of such Access Person.A report by the employer of the steps taken in response to the issues raised shall be requested by the Compliance Department and reported to Federated management, and, in the case of a personal transaction that conflicts with a mutual fund transaction, the fund’s Audit Committee and, ultimately, the fund’s Board of Directors. 2.6 Access Persons Acknowledgments of Receipt of Code of Ethics and Amendments (a) The Compliance Department shall provide each Access Person with a copy of this Code annually.The Compliance Department also shall provide each Access Person with a copy of any amendment to this Code promptly after such amendments are adopted (and, to the extent possible, prior to their effectiveness). (b) After receiving the copy of this Code or an amendment to this Code, each Access Person is required to provide the Compliance Department, within the time period prescribed by the Compliance Department, a written or electronic acknowledgment (1) that he or she has received and read this Code or such amendment, and (2) of his or her understanding of and compliance with this Code or such amendment, its requirements and any Associated Procedures. 3Preclearance Requirements 3.1Preclearance of Trades Unless subject to a preclearance exception, all Access Persons must preclear every Purchase or Sale of a Covered Security in which the Access Person or member of his or her household has any investment discretion, influence or control (including, without limitation, transactions in pension or profit-sharing plans, Equity Initial Public Offerings (IPOs) (to the extent approved as satisfying the limited exceptions in Sections 5.2(a) or (b) to the general prohibition), and Private Placements), in accordance with the Associated Procedures governing preclearance. (a) All Private Placement securities must be precleared by contacting the Compliance Department; (b) All other Covered Securities must be precleared using TradeComply; (c) Access Persons without access to TradeComply must contact the Compliance Department for assistance in preclearing transactions on their behalf. 3.2Duration and Revocation Preclearance approval remains in effect until the end of the following business day.Preclearance approval may be revoked at any time upon notification of revocation being provided by the Compliance Department.Any revocation shall not affect any transaction made prior to such revocation notice being delivered during a time when the preclearance approval was effective. 3.3Preclearance Does Not Protect Wrongdoing Preclearance approval and the receipt of express prior preclearance approval does not exempt an Access Person from the prohibitions outlined in this Code. 3.4Exceptions Preclearance requirements do not apply to: (a) Shares of any registered open end investment companies, including, without limitation, Federated funds included under this Code’s definition of “Covered Security” (note that this exception does not apply to ETFs; all ETF transactions must be precleared); (b) Involuntary purchases or sales, including mandatory corporate actions (e.g. corporate mergers, exchanges); (c) Automatic Investment Plans, including, without limitation, dividend reinvestment plans; or automatic payroll deduction plan purchases that are either (a) made solely with the dividend proceeds, or (b) whereby an employee purchases Securities issued by an employer; (d) Exercise of rights to purchase and any sales of such rights issued by an issuer pro rata to all holders of a class of its Covered Securities, to the extent such rights were acquired from such issuer; (e) Exercise of rights to tender Securities when an offer is made on a pro rata basis to all holders of a class of Covered Securities; (f) Gifts or charitable donations of a Covered Security; (g) Purchases or sales in discretionary accounts (as outlined in Section 4.2) and/or purchases or sales in other accounts over which the Access Person or household member had or has no investment discretion, influence or control. (h) Purchases and sales of Covered Securities executed by an Independent Director. NOTE: Notwithstanding anything in this Section to the contrary, Equity Initial Public Offerings (IPOs) (to the extent approved as satisfying the limited exceptions in Sections 5.2(a) or (b) to the general prohibition) and Private Placements shall in no event be exempt from the preclearance requirements. 3.5Exception for Employee Stock Options of a Previous Employer Subject to the conditions indicated, an Access Person or Investment Person may exercise employee stock options for Securities of a previous employer, as follows: (a) Access Persons and Investment Persons who are not also Portfolio Managers, Traders or Research Analysts may exercise employee stock options for Securities of a previous employer for cash or in a cashless exercise and hold the stock thereafter without preclearance or restriction that would otherwise be imposed by concurrent fund transactions, but must report the Securities when exercised. (b) Investment Persons who are Portfolio Managers, Traders or Research Analysts may exercise such an employee stock option for cash or in a cashless exercise and hold the stock thereafter, without restriction that would otherwise be imposed by concurrent fund transactions after requesting and receiving in writing a determination by the Compliance Department that no material conflict of interest exists. (c) A cashless exercise of employee stock options of a previous employer may occur without regard to the 60-day rule. (d) All such exception provisions for the exercise of employee stock options shall be conditioned on: (i) Access Persons and Investment Personnel who are not Portfolio Managers, Traders or Research Analysts must notify the Compliance Department of the exercise of any employee stock options within five business days. (ii) Investment Personnel who are Portfolio Managers, Traders or Research Analysts must request a determination in writing by the Compliance Department that no apparent material conflict of interest exists prior to the exercise of any employee stock options and may not proceed with the exercise until such determination is received. (iii) Approval of any such exercise shall be conditioned on full disclosure to the Compliance Department of all communications concerning that Security within Federated by the Access Person or Investment Person during the seven days prior to the exercise of an employee stock option. (iv) Any apparent conflict of interest that is identified by the Compliance Department, before or after an exercise of employer stock options shall be reported to the President of the Advisory Companies and the Chief Executive Officer of Federated Investors, Inc., and investigated further for determination as to whether a violation has occurred. 3.6Federated Stock and Options Trading (a) All Federated employees are prohibited from trading Federated stock during announced blackout periods. (b) All Federated employees are prohibited from short selling Federated stock. (c) All Federated employees are further prohibited from options trading on Federated stock or purchasing Federated stock on margin without Compliance Committee approval. Note: Employees should refer to the Federated Policy on Trading and Confidentiality for additional details. 3.7Micro Cap Transactions All significant micro cap holdings of Access Persons (defined as any equity securities having a market capitalization below the Small Cap breakpoint or minimum as measured and published from time to time by Morningstar Direct) will be monitored and compared to Fund holdings for any appearance of conflicts of interest.The Compliance Department will review this information with the CIO - Global Equity to identify any holdings that might require special preclearance and may impose a 90-day blackout or holding period from the date of the last Fund trade in such security.These additional requirements will be communicated to and discussed with each affected Access Person as they are identified. 4Exempt Transactions 4.1Exempt Securities Unless otherwise specified within this Code, purchases or sales of the following Securities are not subject to the Preclearance (Section 3) or Prohibitions and Restrictions (Section 5) sections of this Code: (a) Direct obligations of the Government of the United States and U. S. Government Agencies; (b) Bankers’ acceptances; (c) Bank certificates of deposit; (d) Commercial paper; (e) High quality short-term debt instruments1, including, without limitation, repurchase agreements; and (f) Shares of those registered open-end investment companies that are not included under this Code’s definition of “Covered Security”. NOTE:Specified provisions of this Code are applicable to investment in Federated funds included under this Code’s definition of “Covered Security”. 4.2Discretionary Accounts Discretionary accounts over which the Access Person (or household member) has no investment discretion, but over which the Access Person retains control to designate an investment manager, are not subject to preclearance requirements (Section 3), prohibition of short-term profits (Section 5.4) or blackout periods caused by fund transactions (Section 5.8), but retain the prohibition on trading Federated stock (Section 3.6), Equity Initial Public Offerings (IPOs) (Section 5.2), the limitations of Private Placements (Section 5.3), and minimum holding period (Section 5.5) specified in this Code and are subject to all reporting requirements (Section 2). It is the Access Person’s responsibility to notify his or her broker or manager of these restrictions and limitations. Access Persons establishing discretionary accounts and the individuals accepting discretionary authority over such accounts are required to acknowledge, in writing, their understanding and acceptance of the restrictions applicable to such accounts.Access Persons must provide information relating to the investment objective and any restrictions placed on his or her (or household member's) discretionary account(s) and any changes made to those objectives or restrictions to the Compliance Department. 5Prohibitions and Restrictions 5.1General Prohibitions Every Access Person is prohibited from: (a) Employing any device, scheme or artifice to defraud the Fund; (b) Making any untrue statement of a material fact to the Fund or omitting to state a material fact necessary in order to make the statements made to the Fund, in light of the circumstances under which they are made, not misleading; (c) Engaging in any act, practice or course of business that operates or would operate as a fraud or deceit on the Fund; or (d) Engaging in any manipulative practice with respect to the Fund. Examples: Causing the Fund to purchase a Covered Security owned by the Access Person for the purpose of supporting or driving up the price of the Covered Security, and causing the Fund to refrain from selling a Covered Security in an attempt to protect the value of the Access Person's investment, such as an outstanding option. Without limiting the foregoing: (i) Each Access Person is prohibited from usurping investment or other business opportunities of a Fund for personal benefit (or for the inappropriate benefit of Federated).Each Access Person owes a duty to the Funds to advance the Funds’ legitimate interests when the opportunity to do so arises.This duty of loyalty is violated if an Access Person personally profits (or allows Federated to inappropriately profit) from an investment or other business opportunity that rightfully belongs to a Fund.This problem could arise, for example, if an Access Person becomes aware through the use of Federated or Fund property, information or relationships of an investment opportunity (either a loan or equity transaction) in which the Fund is or may be interested, and then participates in the transaction personally or informs others of the opportunity before offering it to the Fund.An Access Person is prohibited from using Federated or Fund property, information or relationships for personal gain (or for the inappropriate gain of Federated); (ii) Each Access Person is prohibited from taking inappropriate or unfair advantage of his or her relationship with a Fund or a Vendor.Under this duty of fair dealing, no Access Person should take advantage of a Fund or a Vendor, or another person or entity, through manipulation, concealment, abuse of privileged information, misrepresentation of material facts or any other unfair dealing practice.All business conducted on behalf of Federated is to be done with integrity and high fiduciary, legal and ethical business standards; (iii) Each Access Person is prohibited from misappropriating Federated or Fund assets; and (iv) Each Access Person is prohibited from taking any action to fraudulently influence, control, coerce, manipulate or mislead any independent accountants engaged in the performance of an audit of Federated's or a Fund's financial statements for the purpose of rendering such financial statements materially misleading. (Any Access Person who is a director, officer or employee of Federated should also refer to the "Corporate Opportunities," "Fair Dealing," "Protection and Proper Use of Company Assets" and "Improper Influence on the Conduct of Audits" requirements in Federated's Code of Business Conduct and Ethics.If you have questions concerning the duty of loyalty, the duty of fair dealing, use of assets or conduct of audits, contact the Compliance Department or Federated’s General Counsel.) 5.2Equity Initial Public Offerings (IPOs) are Prohibited Access Persons may not directly or indirectly acquire Beneficial Ownership or exercise investment discretion, influence or control in any equity Security in an Initial Public Offering (IPO) without prior approval.Exceptions may be approved in the following instances: (a) Initial Public Offerings (IPOs) relating to Securities of the employer of a spouse, when offered to all employees at the spouse’s level, or the demutualization of insurance companies, banks or savings and loans, if the Access Person owned a policy or held such a prior interest or relationship in or with the issuer, are allowed, and (b) Initial offering of diversified investment funds, including, without limitation, closed-end funds and unit investment trusts (or "UITs") are allowed. All such exceptions require reporting and preclearance approval in accordance with the provisions of Sections 2 and 3 above. Initial public offerings in fixed income securities are permitted, however no Access Person will be allowed to invest in a fixed income Security during a blackout period caused by a Fund trade. 5.3Private Placements Require Prior Compliance Approval Access Persons may not directly or indirectly acquire Beneficial Ownership or exercise investment discretion, influence or control in any Private Placement Security without prior approval.Any such transaction requires reporting and preclearance approval directly from the Compliance Department.No Access Person will be allowed to invest in a Private Placement Security in which a Fund has an investment or contemplates participation. If an Investment Person receives prior approval and acquires a Private Placement, Security the Investment Person must disclose this investment to the Chief Investment Officer (or the Chief Investment Officer’s designee) before the Investment Person may participate in any subsequent consideration of any potential investment by a Fund in the issuer of that Security. Following a purchase by an Investment Person in an approved personal transaction, any purchase by a Fund of Securities issued by the same company (other than secondary market purchases of publicly traded Securities) will be subject to an independent review by the Compliance Department. 5.4Prohibition of Short-Term Profits – 60 Day Rule – Individual Securities As a general rule, personal Securities transactions of Access Persons should be for long-term investment purposes and should not be initiated for short-term profits.Profits realized on the sale of an individual Security held less than 60 days must be disgorged. (a) When a new purchase results in multiple lots of a Security held in personal portfolios, no lot of the same Security may be sold within 60 days if sale of any lot of the Security would result in a gain. (b) Similarly, no Security may be purchased within 60 days of the sale of the same Security, unless the Security is purchased at a price greater than the price of any sale of the Security within the prior 60 days. 5.5Minimum Holding Period – Designated Federated Funds Any holding of Federated funds designated as “Covered Securities” under this Code and which, according to its prospectus is subject to monitoring for Frequent Trading, will be required to be held for a minimum time period before it may be sold.In addition, the frequency in which an Access Person may adjust the asset allocation among those Federated funds is restricted.The following conditions apply: (a) The minimum required holding period for Federated funds subject to monitoring for Frequent Trading is 60 days, unless the particular fund has a redemption fee provision lasting for a longer period, in which case the minimum holding period will be the same as the redemption fee period.Holding periods will be measured for fund transactions on a "first in, first out" (FIFO) accounting basis. (b) Asset allocation adjustments (transfers between or re-balancing) to investments in Federated funds subject to monitoring for Frequent Trading may be made no more frequently than once every 31 days by each Access Person. (c) Systematic purchases (periodic contributions or 401k deferrals) or systematic or periodic withdrawals, that are part of a regular pattern, as determined by the Compliance Department, will generally not trigger a holding period violation.Similarly, required income distributions by a trust, minimum required individual retirement account (IRA) distributions and 529 Plan distributions for education expenses will not generally trigger a holding period violation. (d) The Compliance Department shall be authorized to grant further exception from the required holding period in cases of exceptional hardship that could not be reasonably foreseen by an Access Person. 5.6Prohibition on Insider Trading Use of material, non-public information about any issuer of Securities by an Access Person is prohibited, regardless of whether such Securities are held by or have been recommended for any Fund.“Material non-public information” relates not only to issuers, but also includes, without limitation, an Adviser’s Securities recommendations and Fund Securities holdings and transactions. (See the Federated “Policy on Trading and Confidentiality” for more information.Also, any Access Person who is a director, officer or employee of Federated should also refer to the "Insider Trading" requirements in Federated's Code of Business Conduct and Ethics.If you have questions concerning insider trading issues, contact the Compliance Department or Federated’s General Counsel.) 5.7Disclosure or Misuse of Fund Information Selective disclosure to third parties or misuse of any material, nonpublic Fund-related information by an access person is prohibited.No portfolio holdings or any other material, nonpublic information regarding a Fund may be disclosed, unless the same data is posted on the public website for other investors or is otherwise publicly available on a simultaneous basis.“Material” information is defined as any Fund-related information that might be expected to impact an investor's decision to buy, sell or hold a Fund or Security, and may include, without limitation, holdings, trading strategies, pending transactions, performance or performance attribution, duration, yields or other key statistics.Requests for public disclosure of previously undisclosed information or to release information on a more frequent schedule must be approved by the President of the Advisory Companies and the Chief Compliance Officer. The Purchase or Sale of Federated fund shares based on material, nonpublic information about the fund's portfolio is similarly prohibited. (See the Federated “Fund Information Disclosure Policy” for more information. Also, any Access Person who is a director, officer or employee of Federated should also refer to the "Confidentiality" requirements in Federated's Code of Business Conduct and Ethics.If you have questions concerning disclosure or misuse of Fund information, contact the Compliance Department or Federated’s General Counsel. 5.8Blackout Periods – Fund Trades Portfolio Managers and Research Analysts identified as serving a Fund or group of Fund(s) are prohibited from purchasing or selling any Covered Security for which there is an open “buy” or “sell” order or any Covered Security that has been purchased or sold by those Fund(s) in any amount within seven (7) calendar days before or after the Fund purchases or sells that Security.All such transactions will trigger a blackout period.This provision supersedes any prior preclearance. Investment Personnel who are not among the Portfolio Managers and Research Analysts identified as serving the Fund(s), as provided above, may not purchase or sell a Covered Security within seven (7) calendar days after one or more Funds have open “buy” or “sell” orders and/or purchases or sells in the same Covered Security in an amount sufficient to trigger a blackout period, subject to any prior preclearance. All other Access Persons may not purchase or sell a Covered Security on any day during which one or more Funds have open “buy” or “sell” orders and/or purchases or sells the same Covered Security in an amount sufficient to trigger a blackout period, subject to any prior preclearance. NOTE:For purposes of administering this Section, all MDT employees shall be considered Investment Personnel, but generally no MDT employees shall be considered portfolio managers, traders or research analysts. The Compliance Department shall have discretion in determining the methodology by which blackout periods are calculated. 5.9Prior Knowledge No Access Person may execute a personal transaction, directly or indirectly, in any Covered Security and no prior preclearance will apply, when he or she knows, or should have known, that the Covered Security is being: (a) Considered for Purchase or Sale by the Fund; or (b) Purchased or sold by the Fund. 5.10Serving on Boards of Directors or Trustees This Section applies to Access Persons, but not any household members of such Access Persons. While serving the community is a worthy objective, a director or trustee of any organization has access to sensitive information and charts the course of that entity.Federated must take safeguards to shield Federated and Access Persons (including, without limitation, Investment Personnel) from even the appearance of impropriety.To that end: (a) All Access Persons are prohibited from serving on the boards of directors or trustees of any organization (whether “for profit,” “not for profit,” “charitable” or otherwise) unless written approval is granted by the Compliance Committee. (b) All Access Persons must notify the Chief Compliance Officer in writing (by completing the Non-Federated Business or Board Activity request form) of any boards on which such Access Person serves in compliance with this Section: (1) initially upon becoming an Access Person or, (2) before they accept and begin to serve on another board, and/or (3) upon resigning from any board. (c) If approval to serve as a director of an organization is granted, an Access Person has an affirmative duty to (1) recuse himself or herself from participating in any deliberations inside Federated regarding such organization, and (2) not share non-public information of such organization with any Federated personnel (including, without limitation, any Investment Personnel). (d) The President of the Advisory Companies and all Investment Personnel reporting directly or indirectly to him are further prohibited from serving on the boards of directors of any publicly issued or privately held issuer of a Security (whether “for profit,” “not for profit,” “charitable” or otherwise) that is or may become an eligible investment for a Fund unless an exception is granted by the Compliance Committee pursuant to the following provisions: (i) In the case of charitable and/or eleemosynary organizations only, if the organization has no securities outstanding or if all Chief Investment Officers confirm in writing that the securities of the issuer either are not qualified for investment by the funds or that adequate alternative investments are available, and the President of the Advisory Companies approves, then the Compliance Committee may approve service on the board by an Investment Person, subject to semi-annual confirmation by the Chief Investment Officers and approval by the President of the Advisory Companies that these conditions have not changed. (ii) In the instances specified in Paragraph d. (i) of this Section, above, the Compliance Department shall maintain the organization on the Funds Restricted List.Inclusion on the Restricted List shall make any security of the issuer an ineligible investment for the funds.The Compliance Department shall communicate the Restricted List to all Chief Investment Officers and the President of the Advisory Companies quarterly. (iii) If an Investment Person, at the time of adoption of this amended provision of the Code or, in the case of a new hire, at the time of his or her employment, is serving on the board of a charitable or eleemosynary organization that has issued securities eligible for or owned by the funds, then the Investment Person shall recuse himself or herself from all discussions concerning possible investment by the funds in such security and may request that his or her current term on such board may be completed.The Compliance Committee may approve completion of terms under such circumstances if it deems the remaining term reasonable.Approval to continue a current term will not permit the Investment Person to begin another term on the board. (iv) If a Security issued by a charitable or eleemosynary organization becomes an eligible investment for a Fund while an Investment Person is serving on such a board, the Investment Person shall be subject to the same terms as are provided in Paragraph (d)(iii) of this Section, above. (v) If a Security issued by any organization that is not a charitable or eleemosynary organization becomes an eligible investment for a Fund after an Investment Person has begun serving on such a board, the Investment Person must immediately resign from such board and recuse himself or herself from all board matters. (e) If an Access Person serves on the board of a non-public organization, and the organization seeks to issue securities, such Access Person must, promptly after the company’s intention to issue securities becomes public, take steps to notify the Chief Compliance Officer in writing.If an exception has not been reconfirmed under Paragraph (a) of this Section or if continued service would be prohibited under Paragraph (d) of this Section, as of the time when the organization’s securities are first offered to the public, then the Access Person must immediately resign from such board and recuse himself or herself from all board matters. (f) Nothing in this Section limits or restricts service on the Board of Federated, its subsidiaries, Federated Funds, Proprietary Funds, or other funds administered by subsidiaries of Federated. NOTE:Any Access Person who is a director, officer or employee of Federated should also refer to the "Corporate Boards" requirements in Federated's Code of Business Conduct and Ethics. 5.11Excessive Trading and Market Timing (a) Access Persons are strongly discouraged from trading excessively.This applies to both individual Securities and registered investment company Securities included under this Code’s definition of “Covered Security.”The Chief Investment Officers, the President of the Advisory Companies and the Chief Operating Officer – Trading will review the transaction volume of Investment Personnel on a monthly basis.The transaction volume of other Access Persons may be reviewed with other managers periodically. (b) Access Persons are prohibited from market timing.This includes, without limitation, entering into any agreement or arrangement to permit market timing by any fund, shareholder or accountholder or in any fund, or by any broker, dealer, bank or other financial institution, person or entity.Frequent or short-term trading into and out of funds can have adverse consequences for the funds, shareholders and accountholders who use the funds as long-term investment vehicles.Such trading in significant amounts can disrupt the funds' investment strategies (e.g., by requiring the funds to sell investments at inopportune times or maintain excessive short-term or cash positions to support redemptions or cash flow needs), increase brokerage and administrative costs and affect the timing and amount of taxable gains distributed by or in respect of the funds.Such trading may also seek to profit by estimating changes in a fund’s net asset value in advance of the time as of which net asset value is calculated. 5.12Independent Directors Notwithstanding the other restrictions or exemptions provided under this Code, Independent Directors (other than Independent Directors identified by the Compliance Department as being Access Persons subject to additional provisions of this Code) and their household members are subject only to the following Code restrictions: Section 5.1 General Prohibitions Section 5.5 Minimum Holding Period – Designated Federated Funds Section 5.6 Prohibition on Insider Trading Section 5.7 Disclosure or Misuse of Fund Information Section 5.9 Prior Knowledge Section 5.11 Excessive Trading and Market Timing In order to monitor compliance with the above referenced Code provisions, Section 2.4 further requires Independent Directors to disclose holdings and transactions in certain Federated funds for themselves and their household members. 5.13Restrictions on Investment Clubs Investment Personnel who wish to participate in an investment club must request Chief Investment Officer approval prior to joining in the club activity.Names of other club members must be disclosed.The Chief Investment Officer shall notify the Compliance Department when such approval is granted. Access Personswill be deemed to have investment discretion, influence or control in any trade by the club.All investment club activity by any Access Person will require preclearance and must be reported by duplicate confirms and statements. 5.14 Disclosure of Personal Interests All Access Persons (including, without limitation, Investment Personnel) are prohibited from: (a) Recommending, implementing or considering any Securities transaction for a Fund, or (b) Negotiating any agreement or otherwise arranging for any relationship with any Vendor, without having disclosed in writing to the Chief Investment Officer (in the case of Investment Personnel) (or another person designated by the Chief Investment Officer) (Chief Investment Officers shall disclose to the President of the Advisory Companies) or the Compliance Department (in the case of all other Access Persons): (i) any material Beneficial Ownership, business or personal relationship, or other material interest, that the Access Person has in an issuer or its affiliates, or in a Vendor, or (ii) other material conflict of interest that the Access Person has with an issuer or its affiliates or with a Vendor. If the Chief Investment Officer (or other designated person) or Compliance Department determines that the disclosed interest is a material conflict of interest, then the Access Person may not participate in (a) any decision-making process regarding the Securities of that issuer, or (b) any negotiations or discussions with any Vendor. In addition to the specific requirements above, each Access Person has the responsibility to use his or her best judgment to assess objectively whether there might be even the appearance of a conflict of interest or acting for reasons of personal gain (or the inappropriate gain of Federated to the detriment of a Fund, an issuer or its affiliates or a Vendor).If you have questions regarding disclosure of personal interests and conflicts of interest, contact the Compliance Department or Federated’s General Counsel). NOTE:Refer also to the "Conflicts of Interest" and "Personal Financial Interests; Outside Business Interests" requirements in Federated's Code of Business Conduct and Ethics. 6Prohibitions on Giving/Receiving Gifts; Political and Charitable Contributions Access Persons are in a position of trust and must exercise great care to preserve their independence.As a general rule, no Access Person should ever receive, solicit, make or offer an inappropriate payment or anything of value in exchange for a decision involving Federated's, a Fund's or a Vendor's business.Decisions must be made in an unbiased manner.Bribery, kickbacks and other improper payments have no place in Federated's business. Without limiting the foregoing general principles: (a) Every Access Person is prohibited from giving, either individually or in the aggregate with all other Access Persons, or receiving any gift, favor, preferential treatment, valuable consideration, or other thing of more than a de minimis value in any year to or from any Fund, or other person or entity, from, to or through whom Fund purchases or sells Securities, or an issuer of Securities or its affiliates or a Vendor.For purposes of this Code, “de minimis value” is equal to $100 or less.This prohibition does not apply to: (i) salaries, wages, fees or other compensation paid, or expenses paid or reimbursed, in the usual scope of an Access Person'semployment responsibilities for the Access Person's employer; (ii) meals, refreshments or entertainment of reasonable value in the course of a meeting or other occasion, the purpose of which is to hold bona fide business discussions; (iii) advertising or promotional material of nominal value, such as pens, pencils, note pads, key chains, calendars and similar items; (iv) the acceptance of gifts, meals, refreshments, or entertainment of reasonable value that are related to commonly recognized events or occasions, such as a promotion, new job or recognized holiday; or (v) the acceptance of awards, from an employer to an employee, for recognition of service and accomplishment. Note:Investment Personnel should also refer to the Investment Management Giftand Entertainment Policy and Procedures. (b) Every Access Person is prohibited from (i) making political or charitable contributions solely for the purpose of obtaining or retaining assets from, or advisory contracts or other business relationships with, federal, state, local or foreign governments or governmental agencies, or political subdivisions of any of them, or charitable organizations; and (ii) considering an Adviser’s or Federated’s current or anticipated business relationships as a factor in soliciting political or charitable donations. NOTE:Any Access Person who is a director, officer or employee of Federated should also refer to the "Payments and Gifts" requirements in Federated's Code of Business Conduct and Ethics.Any Access Persons who are subject to the Broker-Dealer Written Supervisory Policies and Procedures also should consult those procedures for additional guidance on the receipt of gifts and gratuities.
